



Exhibit 10.56
TWELFTH AMENDMENT
TO
AGREEMENT FOR PURCHASE AND SALE


THIS TWELFTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (the “Twelfth
Amendment”), dated as of January 11, 2018, is made by and between KBS LEGACY
PARTNERS LOFTS LLC, a Delaware limited liability company ("Seller"), and ELITE
STREET CAPITAL LOFTS EQUITY DE, LLC, a Delaware limited liability company
("Buyer"), with reference to the following:
WHEREAS, Buyer and Seller are parties to that certain Agreement for Purchase and
Sale dated as of September 5, 2017, that certain First Amendment to Agreement
for Purchase and Sale dated as of October 2, 2017, that certain Second Amendment
to Agreement for Purchase and Sale dated as of November 6, 2017, that certain
Third Amendment to Agreement for Purchase and Sale dated as of November 17,
2017, that certain Fourth Amendment to Agreement for Purchase and Sale dated as
of November 27, 2017, that certain Fifth Amendment to Agreement for Purchase and
Sale dated as of November 29, 2017, that certain Sixth Amendment to Agreement
for Purchase and Sale dated as of December 4, 2017, that certain Seventh
Amendment to Agreement for Purchase and Sale dated as of December 7, 2017, that
certain Eighth Amendment to Agreement for Purchase and Sale dated as of December
14, 2017, that certain Ninth Amendment to Agreement for Purchase and Sale dated
as of December 15, 2017, that certain Tenth Amendment to Agreement for Purchase
and Sale dated as of December 19, 2017, and that certain Eleventh Amendment to
Agreement for Purchase and Sale dated as of December 26, 2017 (collectively, the
"Purchase Agreement");
WHEREAS, Seller and Buyer have agreed to enter into this Twelfth Amendment to
set forth their agreement regarding the matters set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Buyer and Seller hereby agree to the
following:
1.Terms. All initially capitalized terms which are used in this Twelfth
Amendment, but not otherwise defined herein, shall have the same meanings as
ascribed thereto in the Purchase Agreement.
2.    Earnest Money Deposit. The first sentence of the fifth paragraph of
Section 1.1 of the Purchase Agreement is hereby deleted and replaced with the
following:
“The Initial Earnest Money Deposit, the Additional Earnest Money Deposit, the
Extension Deposit and the Third Earnest Money Deposit (if delivered), together
with all interest accrued thereon, less the Independent Consideration (as
defined in Section 1.3 hereof), shall be referenced herein as the "Earnest Money
Deposit". Buyer shall deposit the Extension Deposit (as defined in Section 2.4.1
hereof) in accordance with the provisions of Section 2.4.1 hereof.”


1

--------------------------------------------------------------------------------





3.    Closing Date and Extension Deposit. Section 2.4.1 of the Purchase
Agreement is hereby deleted and replaced with the following:
“2.4.1 The closing of the sale of the Property in accordance with the terms of
this Agreement (the "Closing") shall occur on the date (the “Closing Date”) that
is the earlier of:
a) the date that is thirty (30) days after Buyer has received the Lender’s
Approval (as defined in Section 2.12 below)(the “Lender Approval Closing
Deadline”), provided that, in the event Buyer has received the Lender Approval,
Buyer may elect to extend the Lender Approval Closing Deadline for thirty (30)
days (the “Post-Lender Approval Closing Extension”) by delivering not less than
five (5) business days prior to the then-set Lender Approval Closing Deadline
written notice to Seller and, if the Third Earnest Money Deposit has not
previously been delivered as set forth in Section 1.1 hereof, the Third Earnest
Money Deposit to Escrow Agent, and
b) March 20, 2018 (the “Closing Deadline”), provided that, in the event Buyer
has either received a Rejection Notice (as defined in Section 2.12 below) or
Buyer has delivered a Withdrawal Notice (as defined in Section 2.12 below),
Buyer may elect by delivering written notice to Seller not less than five (5)
business days prior to the then-set Closing Deadline, to extend the Closing
Deadline for sixty (60) days.
In addition to Buyer’s delivery of the Additional Earnest Money Deposit to
Escrow Agent on or prior to January 11, 2018, Buyer shall also deliver to Escrow
Agent not later than January 11, 2018 additional immediately available funds in
the amount of TWO HUNDRED TWENTY-TWO THOUSAND DOLLARS AND NO CENTS ($222,000.00)
(the "Extension Deposit"). The Extension Deposit shall be deemed included in the
“Earnest Money Deposit” as such term is used in this Agreement and
non-refundable to Buyer except as otherwise expressly provided herein. The
Closing shall take place at the office of the Escrow Agent, or such other place
as shall be mutually agreed upon by the parties hereto.”
4.    Purchase Agreement Ratified. In all other respects, except as otherwise
provided by this Twelfth Amendment, the undersigned hereby ratify and confirm
the Purchase Agreement which remains in full force and effect.
5.    Counterparts. This Twelfth Amendment may be executed in counterparts, each
of which shall be deemed an original and all of said counterparts shall
constitute but one and the same instrument. Signatures delivered via facsimile
or other electronic means shall be accepted as if original.
[REMAINDER OF PAGE IS INTENTIONALLY BLANK]


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned hereby execute this Twelfth Amendment to
be effective as of the date set forth above.


SELLER:


KBS LEGACY PARTNERS LOFTS LLC, a Delaware limited
liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited

liability company, its sole member


By:
KBS Legacy Partners Limited Partnership, a

Delaware limited partnership, its sole member


By:
KBS Legacy Partners Apartment REIT,

Inc., a Maryland corporation, its sole
general partner


By:
/s/ Guy K. Hays

Guy K. Hays, Executive Vice President


BUYER:


ELITE STREET CAPITAL LOFTS EQUITY DE, LLC,
A Delaware limited liability company


By:
Rialto Elite 2017 4 Pack Borrower GP, LLC, A Delaware

limited liability company, its Manager


By:
Rialto Elite 2017 4 Pack GP Member, LLC, A

Delaware limited liability company, Its manager


By:
RREF III-P Elite Venture, LLC, A Delaware

limited liability company, Its manager


By:
Elite Street Capital, LLC, A Texas limited

liability company, Its authorized member


By:
/s/ Yehonatan Sade        

Name:
Yehonatan Sade

Title:
Managing Manager



3

--------------------------------------------------------------------------------





The undersigned joins in the execution of this Twelfth Amendment in order to
acknowledge the terms hereof.
ESCROW AGENT:


FIDELITY NATIONAL TITLE INSURANCE COMPANY




By:
/s/ J. Jay Pugh

Name:
J. Jay Pugh

Title:
VP/Sr. Commercial Escrow Officer





4